

 
AGREEMENT NO.  ......./K/Z/2012
 
 
For the Sale of Gas
 
 


 
 


 
between
 
 


 
 
 


 
 
FX Energy Poland Sp. z o.o.
 
 


 
 
 
and
 
 
 


 
 
POLSKIE GÓRNICTWO NAFTOWE I GAZOWNICTWO S.A.
 

 
 

--------------------------------------------------------------------------------

 
Agreement No.
 
______________________________________________________________________________
 


 
This Agreement (“Agreement”) was signed on 04.06.2012 in Warsaw between:
 
FX ENERGY POLAND Sp. z o.o. with its registered seat in Warsaw, at ul.
Chałubinskiego 8, 00-613 Warsaw, entered into the National Court Register by the
District Court in Warsaw under the KRS No. 0000052459, NIP 521-275-14-81, share
capital PLN 1 895 000, hereinafter referred to as  the “Seller” or a “Party”,
represented by:
 
1.           Mr. Zbigniew Tatys – member of the Management Board; and
 
2.           Mr. David Pierce – member of the Management Board,
 
and
 
Polskie Górnictwo Naftowe i Gazownictwo Spółka Akcyjna with its registered
office in Warsaw at ul. Marcina Kasprzaka 25, entered in the Companies Register
of the National Court Register by the District Court for the City of Warsaw, XIX
Commercial Division of the National Court Register, under number KRS 0000059492,
NIP number 525-000-80-28, REGON number 012216736-00027, with share capital of
PLN 5,900,000,000, paid up in full, hereinafter referred to as the “Purchaser”
or a “Party”, represented by:
 
1.           Marian Lukaszewicz – Dyrektor, Department Pozyskania Gazu
 
2.           Bartosza Motyka-Radlowski – Z-CA Dyrektora Departament Ekonomiczny
 
§ 1
 
1.
In this Agreement, the below terms shall have the following meanings:

 
 
1/
Business Days – days from Monday to Friday, excluding statutory holidays in the
Republic of Poland;

 
 
2/
Contract Day - a period starting at 10:00 p.m. of any given calendar day and
ending at 10:00 p.m. of the following calendar day; upon a change of the rules
concerning the Contract Day the Parties shall enter into negotiations aimed at
updating the definition;

 
 
3/
Sale Commencement Day - the Contract Day on which the sale of the Gas in
Delivery Point commences;

 
 
4/
Sale Closure Day – the Contract Day on which the production from the Field is
ceased, or the Seller loses its title to the Gas, or on which the Purchaser
ceases to purchase Gas in connection with the end of the termination notice
period pursuant to the Agreement;

 
2
 
 

--------------------------------------------------------------------------------

 
Agreement No.
 
______________________________________________________________________________
 


 
 
5/
Gas – the 49% share in the ownership of a mix of hydrocarbons and non-flammable
gaseous components including methane and nitrogen as main components, belonging
to the Seller, which is not a gaseous fuel according to the Energy Law, and
which conforms to the parameters specified in Appendix No. 1 (Quality
Specification), produced from the Field on the basis of the Joint Operating
Agreement, other than the part of the mineral used in for the purposes of
operation of the mining plant;

 
 
6/
Contract Month - a period starting at 10:00 p.m. of the last day of the calendar
month directly preceding the given calendar month, and ending at 10:00 p.m. of
the last day of the given calendar month; upon a change of the rules
concerning  the Contract Month the Parties shall enter into negotiations aimed
at updating the definition;

 
 
7/
Normal Cubic Meter (Nm3) - means the amount of gas required to fill a space of
one cubic metre with an absolute pressure of 101.325 kPa (one hundred and one
point three two five kilopascals) and at thermodynamic temperature of 273.15 K
(two hundred and seventy three point one five Kelvin); unless expressly stated
otherwise, all quantities of the Gas referred to herein shall be expressed in
Nm3; upon a change of settlement unit from the Nm3 to kWh energy units the
Parties shall enter into negotiations aimed at updating the definition;

 
 
8/
Sale Period - the period commencing on the Sale Commencement Day and ending on
the Sale Closure Day;

 
 
9/
Planned Maintenance Work - renovation, construction, maintenance and
modernization work:

 
 
(a)
conducted by the Purchaser in the Purchaser’s installations, which affects the
Purchaser’s ability to take the Gas at the Delivery Point; the Purchaser’s
installations include installations behind the Delivery Point that are at the
disposal of the operator of the transmission grid and distribution grid;

 
 
(b)
conducted by the Seller or by the Purchaser in the Delivery System, which
affects the Seller’s ability to sell the Gas at the Delivery Point, including,
without limitation, any periodic tests conducted on the Field;

 
 
10/
Annual Statement– is defined in Appendix No. 2 Technical conditions of Gas
delivery;

 
 
11/
Monthly Statement– is defined in Appendix No. 2 Technical conditions of Gas
delivery;

 
 
12/
Energy Law – an act dated 10 April 1997 – Energy law (unified text: Journal of
Laws of 2006 No. 89, item 625);

 
3
 
 

--------------------------------------------------------------------------------

 
Agreement No.
 
______________________________________________________________________________
 


 
 
13/
Delivery Point - the point agreed between the Purchaser and the Seller, i.e. the
valve (no. GB809 – pursuant to the detailed design of the metering system
forming part of Appendix No. 2) installed at the outlet of the Metering System,
linking the Delivery System with the Off-take System, constituting the Gas
surrender point;

 
 
14/
Contract Year - a period starting at 10:00 p.m. on the last day of any calendar
year and ending at 10:00 p.m. of the last day of the following calendar year,
provided that:

 
 
(a)
the first Contract Year shall commence at 10:00 p.m. on the Sale Commencement
Day and shall continue until 10:00 p.m. on last day of the same calendar year;

 
 
(b)
if this Agreement terminates on any day other than December 31, the last
Contract Year shall end at 10:00 p.m. on the last day of effectiveness of the
Agreement.

 
Upon a change of the rules concerning the Contract Year the Parties shall enter
into negotiations aimed at updating the definition.
 
 
15/
Quality Specification – the Gas pressure and a set of physical and chemical
parameters of the Gas specified in Appendix No. 1;

 
 
16/
Gas Station - a set of installations used, whether jointly or separately, to
reduce, process, control, measure and distribute the Gas;

 
 
17/
Delivery System - installations used for the purposes of producing, processing,
compressing, testing, measuring and selling the Gas at the Delivery Point;

 
 
18/
Off-take System – a gas pipeline grid along with appertaining installations,
linked with one another and working together, owned by the Purchaser and used to
off-take and transport Gas from the Delivery Point;

 
 
19/
Operator – a party to this agreement appointed to perform the duties specified
in the Joint Operating Agreement; at the date of execution of this Agreement the
Operator is PGNiG S.A.;

 
 
20/
Tariff – the set of prices and fee rates, and conditions of their application,
prepared by the Seller and introduced as binding for customers specified
therein, according to the procedures set forth in the Energy Law; in particular
the Tariff shall set out the prices and fee rates for the consumers of the Lw-1
class low-methane gas;

 
4
 
 

--------------------------------------------------------------------------------

 
Agreement No.
 
______________________________________________________________________________
 


 
 
21/
Metering System - gas meters and other metering devices, as well as the systems
connecting those devices, described in Appendix No. 1, used to measure the
quantity of the Gas sold at the Delivery Point, owned by the Seller and the
Purchaser;

 
 
22/
Joint Operating Agreement – Joint operating agreement covering the Poznań area,
entered into on 1 June 2004 between the Purchaser and the Seller, on the basis
of which both parties will have the ownership title to the Gas in the following
proportions (shares) – the Seller – 49% and the Purchaser 51%;

 
 
23/
Field - means the gas field located in the “Winna Góra” mining area – the
natural gas accumulation in the Rotligend sandstone, located in the area of
Wielkopolskie province, Września district, in Miłosław municipality, and Środa
district, in Krzykosy municipality;

 
2.
All units of measurement used herein are units of the SI system in accordance
with the Law on Measurements dated 11 May 2001 (consolidated text: Dz. U. of
2004, No. 243, item 2441).

 
§ 2
 
1.
This Agreement is entered into as of the date of its execution, for an
indefinite period, and shall end in accordance with § 7.

 
2.
The Sale Commencement Day will be agreed by the Parties on the Contract Day on
which the Purchaser as the Operator commences the production of Gas from the
Field pursuant to the Joint Operating Agreement.

 
3.
The settlement of accounts between the Parties in relation to this Agreement
shall take place no later than three (3) months after the end of the Sale
Period. The Parties are obliged to make final settlements within this time
limit.

 
§ 3
 
1.
The Seller undertakes to transfer the ownership title to the Gas to the Seller
during the Sale Period and to surrender all the Gas to the Purchaser at the
Delivery Point, and the Purchaser undertakes to take all the Gas meeting the
quality parameters specified in Appendix No. 1 (Quality Specification) and pay
for it at the Gas Price specified in the Agreement.

 
2.
This Agreement is entered into subject to the fulfilment of a condition
precedent whereby the Seller and the Purchaser are to obtain all necessary
permits and administrative approvals required to commence the exploitation of
the Field and to duly perform the Agreement, including in particular:

 
 
- a concession to be granted to PGNiG to produce natural gas from the Winna Góra
field;

 
5
 
 

--------------------------------------------------------------------------------

 
Agreement No.
 
______________________________________________________________________________
 


 
 
- a final building permit for the construction of the Winna Góra Production
Centre and the DN 150 pipeline, with an approximate length of 12 800 metres;

 
 
- an operating permit for the Winna Góra Production Centre, along with the
fulfilment of all other conditions enabling production;

 
 
- the legal title, to be obtained by the Seller, to 49% of Gas produced from the
Field, in the form of a joint mining usufruct right or mining sub-usufruct
right, or in another form whereby the Seller shall own the Gas produced.

 
3.
The Seller and the Purchaser undertake to co-operate in obtaining the permits
and approvals listed in section 2 above.

 
4.
The Gas pressure and quality are specified in Appendix No. 1 to the Agreement.

 
5.
The detailed rules for sale of the Gas to the Purchaser, including its technical
and quantity parameters, the rules for the Purchaser to place orders for the
Gas, the place of handover of the Gas, the rules for measuring the quality and
quantity of the Gas, the rules for preparing Monthly and Annual Statements, and
the rules for resolving disputes concerning the quantity and quality of the
delivered Gas are defined in Appendices No. 1 and 2 hereto.

 
6.
The Seller represents that upon the fulfilment of the above conditions precedent
it will have the exclusive right to the Gas and that Gas is not encumbered with
any legal defects or third party rights that would hinder or prevent the
performance of this Agreement.

 
§ 4
 
1.
The Purchaser shall pay for the Gas amounts calculated as the product of the Gas
sold (expressed in cubic meters) and the Gas Price (PGU).

 
2.
As long and the Purchaser applies the Tariff, the Gas Price (PGU) shall
correspond to 0.86 (zero point eighty six) parts of the price for gaseous fuel
specified in the Tariff for the off-takers of low-methane gas (the “Lw-1”
sub-group) taking the largest amounts gaseous fuels from the transmission
network operated by Operator Gazociagow Przesylowych Gaz-System S.A., in
accordance with the following formula:

 
PGU = 0.86 *PT - Z
 
where:
 
PGU – the Gas Price payable for the Gas sold in the Contract Month.
 
6
 
 

--------------------------------------------------------------------------------

 
Agreement No.
 
______________________________________________________________________________
 


 
PT – the price for gaseous fuel specified in the Tariff for the off-takers of
low-methane gas (the “Lw-1” sub-group) taking the largest amounts of gaseous
fuel from the transmission network operated by Operator Gazociagow Przesylowych
Gaz-System S.A., being in effect on the last day of the Contract Month
immediately preceding the Contract Month when the Gas is delivered;
 
Z – the cost of gas treatment at OG (Group Center) Radlin, amounting to PLN 2.05
per 1000 m3, indexed once (1) a year with the CPI inflation rate.
 
3.
If the Tariff is changed, the Gas Price shall change as of the first day of the
Contract Month immediately following the month in which the change of the Tariff
becomes effective.

 
4.
If the Purchaser ceases to use the Tariff, the Parties shall enter into
negotiations aimed at determining the new Gas Price formula within 30 (thirty)
day following a notice to the Seller regarding that event.  If the Parties fail
to agree upon a new Gas Price formula within 4 (four) months from the
commencement of the said negotiations, each Party may terminate the Agreement
subject to no less than 6 (six) month notice, effective as of the end of a
Contract Year. For the avoidance of doubt, during the period between the day
when the Tariff ceases to apply and the day when the Parties agree on a new Gas
Price calculation formula, as well as during the period until the effective date
of termination of the Agreement, as referred to in the preceding sentence, the
Gas Price applicable on the last day of applicability of the Tariff shall apply.

 
5.
If the calorific value of the Gas sold is different from the calorific value
defined in the Tariff for the prices of the “Lw-1” sub-group low-methane gas,
the Gas Price shall be adjusted in accordance with the below formula:

 
 
PGU (c) = PGU (t) * MCV/TCV

 
 
where:

 
PGU (c) – the Gas Price payable for the Gas delivered in the Contract Month,
taking into account the actual calorific value of the Gas sold, as specified in
the Monthly Statement;
 
PGU (t) – the Gas Price calculated in accordance with section 2 above;
 
MCV – is the average monthly gross calorific value of the Gas sold in a given
Contract Month in accordance with the Monthly Statement, calculated in
accordance with Appendix No. 1, stated in MJ/Nm3;
 
TCV – is the gross calorific value specified in the Tariff for the prices of the
“Lw” sub-group low-methane gas sold in a given Contract Month, stated in MJ/Nm3.
 
7
 
 

--------------------------------------------------------------------------------

 
Agreement No.
 
______________________________________________________________________________
 


 
6.
Numbers used in the calculation of the Gas Price and the resulting PGU values
shall be rounded up or down to the fifth (5) decimal place inclusive.  Numbers
shall be rounded down if the digit subject to rounding is in the range between 0
and 4 inclusive, and shall be rounded up if the digit subject to rounding is in
the range between 5 and 9.

 
7.
The Gas Price and the other amounts stated herein are net of VAT, excise, and
any similar tax or public charges.

 
 
§ 5

 
1.
The amounts due for Gas sold shall be paid monthly, on the basis of Monthly
Statements.  Invoices shall be issued within seven (7) Business Days of the end
of each Contract Month, and sent to the Purchaser. A copy of the invoice will
forthwith be sent to the Purchaser by e-mail, on the Contract Day on which the
invoice is issued. The amount due will be paid exclusively on the basis of the
original of a correctly issued invoice.

 
2.
The amounts due for Gas sold shall be paid by wire transfer from the Purchaser’s
bank account to the Seller’s bank account specified in the invoice, by the 30th
calendar day following the end of the Contract Month in which the Gas has been
surrendered to the Purchaser.

 
 
2.1
If an issued invoice has to be corrected, the time limit for payment will be
counted from the date of receipt of the correction invoice by the Client. The
same rule shall apply in a situation where a relevant statement is not enclosed
with the invoice.

 
3.
The payment of amounts due under the Agreement shall be deemed to have been made
on the date of crediting the Seller’s bank account.

 
4.
Any default in payment obligations hereunder may result in interest being
charged at the statutory rate established pursuant to Article 359 of the Polish
Civil Code, calculated for each day of the default.

 
5.
The Parties shall notify each other in writing of any changes to the
descriptions or the numbers of their respective bank accounts, and such notice
shall specify both the former and the modified account details.  Such changes
shall not constitute amendments to this Agreement. A Party which defaults in
these obligations shall indemnify the other for all losses resulting from the
default.

 
 
§ 6

 
1.
Any complaints regarding invoices must be made in writing within ten (10)
Business Days of receipt.

 
8
 
 

--------------------------------------------------------------------------------

 
Agreement No.
 
______________________________________________________________________________
 


 
2.
If the complaint refers to a manifest error (e.g. a mathematical error), then
the Party receiving the invoice shall be authorized to calculate the correct
amount and pay such correct amount only, within the time specified in § 5
section 2, provided that it gives the issuing Party, no later than on the date
of payment, a written notice explaining its calculation.  The latter Party shall
issue a correction invoice, without any delay after agreeing the correct amount
with the former.

 
3.
Complaints disputing an invoice for reasons other than those stated in section 2
above shall not release a Party from the duty to timely pay the amount stated in
the invoice constituting the basis for the complaint.

 
4.
The provisions of § 5 and this paragraph shall apply, mutatis mutandis, to
payments against, and complaints concerning, accounting notes.

 
 
§ 7

 
 
The Agreement shall terminate:

 
 
1)
on the Sale Closure Day;

 
 
2)
on the effective date of termination notice if the Agreement is terminated
pursuant to § 8, § 4 section 4 or § 13 section 3.

 
 
3)
on the day on which the Field is depleted or geological conditions preventing
the continuation of the Field exploitation occur.

 
§ 8
 
1.
Either Party’s failure to perform, or inappropriate performance of the material
provisions of this Agreement specified in section 2 below shall entitle the
other Party to terminate the Agreement subject to at least 30 (thirty) calendar
days’ notice..

 
2.
Material provisions of the Agreement shall be considered non-performed or
performed inappropriately, if:

 
 
1)
a Party obliged fails to pay the other an amount due under the Agreement and the
default continues for at least thirty (30) days and is not cured within an
additional 14 (fourteen) day period following a written notice calling for
payment and specifying the amount due; or

 
 
2)
the Seller sells any Gas to a third party without the Purchaser’s prior consent;

 
 
3)
the Purchaser reserves the right to terminate the Agreement if during three (3)
consecutive months the Gas does not meet the conditions specified in Appendix
No. 1 to the Agreement.

 
9
 
 

--------------------------------------------------------------------------------

 
Agreement No.
 
______________________________________________________________________________
 


 
3.
The Party entitled to terminate the Agreement for the reasons specified in
section 2 above shall give the other Party a reasoned and properly documented
written notice specifying the reasons, and date of termination of the Agreement
pursuant to section 1 of this paragraph.

 
4.
If the Agreement is terminated due to the reasons specified in section 2 point
1) above, the Seller shall be entitled to claim from the Purchaser statutory
interest for each day of delay in payment.

 
5.
If the Agreement is terminated due to the reasons specified in section 2 point
2) above, the Seller shall pay the Purchaser liquidated damages constituting the
equivalent of six (6) times the largest net monthly receivables on account of
Gas sold in the preceding twelve (12) months.

 
6.
Each Party reserves the right to claim compensation for damages in excess of the
liquidated damages specified above up to the value of the damage that has been
actually sustained.

 
7.
The Parties agree that the failure to take gas of poor quality will not
constitute an event of termination of the Agreement.

 
§ 9
 
The Parties shall be liable for any failure to perform or inappropriate
performance of the Agreement pursuant to generally applicable terms.
 
§ 10
 
1.
Neither of the Parties will be liable under the Agreement for a failure to
perform its obligations if it proves that:

 
 
(a)
the failure has been caused by an extraordinary external events beyond its
control, referred to hereinafter as Force Majeure,

 
 
(b)
it could not have, at the time of execution of the Agreement and despite
exercising due care, foreseen the occurrence of such an event and its effects
affecting the performance of the Agreement,

 
 
(c)
it could not have, despite exercising due care, avoided or overcome the event or
its effects.

 
2.
The Parties undertake to immediately provide each other with a documented
written notice on the occurrence of Force Majeure and to make all efforts aimed
at ending or mitigating its effects.

 
10
 
 

--------------------------------------------------------------------------------

 
Agreement No.
 
______________________________________________________________________________
 



 
§ 11
 
1.
The Parties shall attempt to resolve all disputes arising out of or in
connection with this Agreement by direct negotiations.  If the Parties do not
resolve the dispute within three (3) months of the delivery of either Party’s
invitation to negotiate with the other, the dispute resulting from this
Agreement or relating to it shall be resolved by a state court with jurisdiction
over the Purchaser’s registered seat.

 
2.
The existence of any dispute shall not excuse either Party’s performance of its
obligations hereunder.

 
§ 12
 
Any transfer to a third party of any rights and obligations arising hereunder
without the consent of the other Party shall be null and void, except for an
assignment of receivables.
 
§ 13
 
1.
The Seller undertakes, during the term of the Agreement and following its
termination or expiry, not to disclose to other persons (third parties) any
information (“Confidential Information“) constituting the Purchaser’s
confidential business information within the meaning of the Act on Suppressing
Unfair Competition (the Act of 16 April 1993 – consolidated text: Journal of
Laws of 2003, No. 153, item 1503, Art. 11 section 4) and any other information
received from the Purchaser with written reservation of confidentiality in oral
or written form or any other physical form, and recorded on any memory carrier,
including both originals and photocopies, other copies, facsimiles, notes, bills
and other documents relating to the Purchaser’s or its clients’ operations,
business plans and other information, unless the information has become public
as a result of actions undertaken by a person unrelated to the Seller or its
disclosure is required on the basis of a decision of a relevant public
authority.

 
2.
At the Purchaser’s request made at any time, the Seller is obliged to forthwith:

 
 
(a)
return Confidential Information along with its copies and extracts,

 
 
(b)
destroy any documents that have been drafted on the basis of Confidential
Information or reflect it.

 
3.
If the provisions of section 1 are violated, the Purchaser will be entitled to
terminate the Agreement with immediate effect.

 
4.
The provisions of this §13 sections 1-3 will apply as appropriate to information
provided by the Seller to the Purchaser.

 
5.
If the confidentiality provisions of this Agreement are violated, the violating
Party will pay the harmed Party a contractual penalty in the amount of the
largest net monthly (1 month) receivables on account of Gas sold in the
preceding twelve (12) months.

 
11
 
 

--------------------------------------------------------------------------------

 
Agreement No.
 
______________________________________________________________________________
 


§ 14
 
1.
Except as otherwise specifically provided, all notices authorized or required by
this Agreement between the Parties, shall be in writing, in Polish, and
delivered in person or by registered mail or by courier service with confirmed
delivery, or by any electronic means of transmitting written communications
which provides written confirmation of completed transmission.  Any
communications relating to this Agreement shall be deemed delivered only when
received by the Party to whom such notice is directed, and the time for that
Party to deliver any notice in response to an originating notice shall run from
the date the originating notice is received.  All communications shall be
delivered to the following addresses of the respective Parties:

 
Purchaser:
Polskie Gornictwo Naftowe i Gazownictwo S.A.
ul. Marcina Kasprzaka 25
01-224 Warsaw, Poland
Phone: +48 22 589 45 31
Fax: +48 22 589 46 31

 
Seller:
FX Energy Poland Sp. z o.o.
ul. Chalubinskiego 8
00-613 Warsaw,
Poland
Phone +48 22 830 00 74
Fax +48 22 630 66 32

 
2.
The Parties undertake to inform each other forthwith of any changes referred to
in section 1 above or otherwise they will bear the costs relating to an
inappropriate performance of this undertaking.  Any changes concerning the
matters referred to in this clause shall not be regarded as amendments to this
Agreement.

 
 
§ 15

 
1.
Any amendment to the provisions of this Agreement must be in writing or shall
otherwise be null and void.

 
2.
The following appendices constitute an integral part of this Agreement:

 
 
1)
Appendix No. 1 – Quality Specification

 
 
2)
Appendix No. 2 - Technical conditions of Gas delivery,

 
 
3)
Current excerpts from the companies register of the National Court Register
regarding both parties to the Agreement, along with Power of Attorney for the
authorized signatories.

 
12
 
 

--------------------------------------------------------------------------------

 
Agreement No.
 
______________________________________________________________________________
 



 
3.
This Agreement has been executed in two identical copies, one for each of the
Parties.

 
SELLER
PURCHASER
/s/ Zbigniew Tatys
/s/ Marian Lukaszewicz
Dyrektor, Department Pozyskania Gazu
/s/ David Pierce
/s/ Bartosza Motyka-Radlowski
Z-CA Dyrektora Departament Ekonomiczny

 
13
 
 

--------------------------------------------------------------------------------

 

Appendix 1 to Agreement No.……/K/Z/2012
 
Quality specification at Winna Góra Field
 


1.
The Gas Pressure at the Delivery Point will not be lower than 6.0 MPa and higher
than 7.0 MPa.



2.
The Gas delivered under the Agreement will be compliant with the Quality
Specification set forth in the table below.



Parameter
value
unit
tolerance
Wobbe index
Ws= 40.0
MJ/ m3
+/-  5%
Heat of combustion (gross calorific value)
Hs= 31.0
MJ/ m3
not less than
Calorific value
Hi=   28.0
MJ/ m3
not less than
Mercury vapour contents
40 - 200
μg/m3
+/-  5%
Hydrogen sulfide contents
7.0
mg/m3
not more than
Total sulphur contents
40.0
mg/m3
not more than
Contents of ash with particle diameter greater than 5μm
1,0
mg/m3
not more than
Water dew point at pressure equal to 5.5 MPa in the period from 1 IV to 30 X
+3.7
°C
not more than
Water dew point at pressure equal to 5.5 MPa in the period from 1 XI to 31 III
-5.0
°C
not more than
Dew point of hydrocarbons
0
°C
not more than
Contents of hydrocarbons that may be condensed at - 5oC at the pressure existing
in the gas pipeline
30.0
mg/m3
not more than



 


 
 

--------------------------------------------------------------------------------

 

Appendix No. 2 to Agreement No. …../K/Z/2012
 


Technical conditions of delivery of Gas from the Winna Góra field to PGNiG S.A.
 
I.           GENERAL TERMS
 
 
1.
Any statements and the exchange of data under this Appendix must be made in
writing to be valid.

 
 
2.
The Parties shall verify the procedures of co-operation of the dispatch services
and the provisions of this Appendix no later than one year after the Sale
Commencement Day.

 
II.           REQUIREMENTS CONCERNING CO-OPERATION OF THE SELLER’S AND
PURCHASER’S SERVICES
 
 
1.
The following parties are authorised to enter into arrangements between the
operation and dispatch services, concerning the on-going delivery and off-take
of Gas and the settlement of its quantity and quality:

 
 
on the Purchaser’s side:

 
PGNiG S.A. Oddział  w Zielonej Górze,
Director for Operation (Dyrektor Eksploatacji)
tel.  (068) 3291281, fax. (068) 329 14 30
 
Deputy Director for High Nitrogen Content Gas
(Zastępca Dyrektora ds. Gazu Zaazotowanego),
tel. 61-8214201, fax 61 8250222


Manager of the Dispatching Centre (Kierownik Dyspozycji Ruchu),
tel. 68-3291335; fax – 68- fax 3291410,


Manager of the Gas Grid, Measurements and Settlements Department
(Kierownik Działu Sieci Gazowych, Pomiarów i Rozliczeń Gazu)
tel. 61 8214224, fax 61 8214261,
 
 
on the Seller’s side:

 
FX Energy Poland Sp. z o.o. ul. Chałubińskiego 8, 00-613 Warszawa


Zbigniew Tatys – Regional Director (Dyrektor Regionalny)
tel. (022) 830 00 74
fax. (022) 630 66 32
 
1


 
 

--------------------------------------------------------------------------------

 
Tomasz Machowski – Specialist for Production (Specjalista ds. Produkcji)
tel. (022) 830 00 74
fax. (022) 630 66 32
 
 
2.
Dispatch information from the Metering System located in the Winna Góra
Production Centre will be provided to the Dispatching Centre by telephone, every
two (2) hours, or made available through telemetric systems.

 
 
3.
The Parties shall agree on the procedures of co-operation of the Seller’s and
Purchaser’s dispatching services before the commencement of delivery and
off-take of Gas.

 
III.           DELIVERY POINT
 
 
1.
The Parties agree on the following Metering System:

 
 
(a)
The Metering System for measuring and settling the quantity and quality of Gas
from the Winna Góra field is located in the Winna Góra Production Centre
situated on plot number 283 in the municipality of Miłosław, Września district,
in the Bugaj area.  

 
 
2.
The user of the plot number 283 and the operator of the Delivery Point (PZO) is
Polskie Górnictwo Naftowe i Gazownictwo S.A.

 
 
3.
At the Delivery Point, the following rights and risks pass from the Seller to
the Purchaser:

 
 
(1)
the ownership title to Gas;

 
 
(2)
the benefits and burdens relating to the ownership title to Gas;

 
 
(3)
the risk of loss of Gas or of the worsening of its quality;

 
 
(4)
all risks relating to the physical and chemical properties of Gas.

 
 
4.
All issues relating to measuring the quantity and pressure of Gas that are not
regulated in Appendix No. 2 are regulated in the Company Standards “GASEOUS FUEL
MEASUREMENTS” (POMIARY PALIW GAZOWYCH), (series 4000), presented by the
Purchaser to the Seller, and should these standards be changed, in the standards
that will replace them.

 
IV.           METERING SYSTEM
 
 
1.
The Metering System shall be equipped with:

 
-  
operation and maintenance documentation,

 
-  
an operating manual,

 
-  
the system operation book, in which all of the following actions will be entered
each time: manipulations, changes in fixed values in conversion devices,
inspections, tests, repairs, replacements, adjustments and a list of seals and
security devices.

 
2
 
 

--------------------------------------------------------------------------------

 
 
 
2.
The Operator shall gather all the documents listed in section 1 and shall make
them available for inspection to either of the Parties at its each request.

 
 
3.
Either of the Parties has the right to equip the Metering System with necessary
telemetric devices at its own expense.

 
 
4.
A diagram of the Metering System in the Winna Góra Production Centre is provided
in section IX of Appendix No. 2.

 
 
5.
The Purchaser and the Seller have the right to be present, at their expense, at
the process of installing, reading, cleaning, replacing, repairing, inspecting,
testing, calibrating or adjusting the Metering System.

 
V.           MEASUREMENTS OF THE QUANTITY AND QUALITY OF DELIVERED GAS
 
 
1.
The quantity and quality of Gas will be measured in accordance with the
following rules:

 
 
1.
The quantity of delivered Gas and its pressure will be measured in the Metering
System in accordance with the rules defined in the PGNiG S.A. Company Standards,
series ZN-G-4001÷4010: 2001.

 
 
2.
The quantity of delivered Gas and its pressure will be measured on the basis of
readings of the measuring instruments specified in section IX of Appendix No. 2.

 
 
3.
The chemical composition of Gas in the conversion device will be updated each
time if the difference between the heat of combustion of the Gas being currently
in the grid and the heat of combustion entered into the memory of the conversion
device is greater than ± 0.5 %.

 
 
4.
The settlement unit for the delivered volume of Gas will be a volume unit
determined in normal conditions, i.e. in conditions with the following
parameters:

 
 
(a)
the absolute pressure Pn = 101.325 kPa (one hundred and one and 325/1000
kilopascals),

 
 
(b)
thermodynamic temperature Tn = 273.15K (two hundred and seventy-three and 15/100
degrees Kelvin).

 
 
5.
The volume of Gas will be converted from working conditions to normal conditions
using an electronic conversion device.

 
 
2.
The quality of Gas will be measured in accordance with the following rules:

 
 
1.
Test measurements of Gas quality will include:

 
 
(a)
dew point temperature – once (1) in a Contract Month,

 
 
(b)
dew point temperature of hydrocarbons – one (1) in a year, in the winter season,

 
3
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
an analysis of gas using the chromatographic method, in order to determine the
chemical composition and heat of combustion, calorific value, Wobbe index,
density and relative density –  once (1) in a Contract Month,

 
 
(d)
hydrogen sulphide content – once (1) in a Contract Year for a field with a low
sulphur content or once (1) in a Contract Month for a field with a high sulphur
content,

 
 
(e)
mercury vapours content – once (1) every two Contract Months for a field
containing mercury,

 
 
(f)
dust content – twice (2) in a Contract Year, once in the summer season and once
in the winter season.

 
 
2.
Gas samples for taking the measurements listed in section 1 will be taken from a
probe situated before/after the metering system.

 
 
3.
The responsibility for taking the measurements defined in section 1 will rest on
the Purchaser.

 
 
4.
The results of Gas quality measurements will be included in reports on check-up
tests, to be provided to the Seller within 14 business days after the end of the
Contract Month to which the test measurement referred.

 
 
5.
If the Gas delivered by the Seller to the Delivery Point does not comply with
the Quality Specification defined in Appendix No. 1, the Purchaser shall apply
due care to notify the Seller of the fact as quickly as possible, providing it
with as detailed information on the Gas quality as possible.

 
 
6.
The Purchaser will have the right to reject Gas that does not comply with the
requirements set out in the Quality Specification in Appendix No. 1, and the
quantity of Gas rejected by the Purchaser shall constitute undelivered quantity.
The Purchaser shall inform the Seller in writing about all instances of
rejection of Gas as quickly as possible.

 
 
7.
If the Purchaser does not reject Gas that does not comply with the requirements
set out in the Quality Specification in Appendix No. 1, such gas will be
regarded as Gas for the purposes of this Agreement and the Seller shall cover
the actual costs corresponding to the fees to be paid by the Purchaser to OGP
Gaz-System in connection with introducing gas that does not meet quality
parameters into the gas transmission system, including the costs of treatment of
gas to make it meet the quality parameters.

 
 
3.
The principal rules of operation and inspection of the Metering System.

 
 
(a)
The correctness of operation of the Metering System will be supervised by the
Purchaser’s relevant services.

 
 
(b)
With respect to requirements and procedures concerning the measurement technique
and operation and inspection of the Metering System that have not been agreed in
this Appendix, the Parties shall comply with the relevant provisions of the
PGNiG S.A. Company Standards, series ZN-G-4001÷4010:2001.

 
4
 
 

--------------------------------------------------------------------------------

 
 
 
 
(c)
The Parties shall adopt a time schedule of inspection of the Metering System by
the end of January of a Contract Year.

 
 
(d)
All alterations in the Metering System used for settlement purposes that affect
the measurement and settlement of Gas deliveries and off-take must be approved
by the Parties’ representatives.

 
 
(e)
Each Party shall retain all results of measurements and inspections of the
Metering System for at least three (3) years.

 
VI.           DISPUTES CONCERNING QUALITY OR QUANTITY
 
 
1.
The Purchaser shall apply due care to ensure that the Metering System is
maintained in a good technical condition and that the correctness of operation
and accuracy of the Metering System is inspected at least every three months, if
this is required by the relevant regulations. The Purchaser shall apply due care
to notify the Seller of an intended inspection of the Metering System at least
three (3) days in advance.

 
 
2.
If any of the elements of the Metering System does not work correctly, the
Purchaser shall apply due care to repair or replace such element as quickly as
possible, and the Monthly Statements issued starting from the date of the
previous inspection of the Metering System (and if necessary also the Annual
Statement) will be modified without delay in accordance with the rules set out
in the Company Standards “GASEOUS FUEL MEASUREMENTS” (series 4000).

 
 
3.
Based on modified Monthly Statements and possibly the Annual Statement, the
Seller shall correct its invoices for the relevant periods, within 5  days of
the modification, and any differences in amounts due arising from such
modifications will be settled within 30 days after the modification.

 
 
4.
The incorrect operation of the Metering System referred to in section 2 is
exclusively a situation where measurement errors exceed the permissible error
values specified in the Company Standards “GASEOUS FUEL MEASUREMENTS”, (series
4000), or where the Metering System does not operate.

 
 
5.
The Seller may at any time demand that an additional inspection of the operation
of the Metering System be conducted. If such an inspection does not show errors
exceeding the permissible values specified in the Company Standards “GASEOUS
FUEL MEASUREMENTS” (series 4000) or the incorrect operation of equipment, the
costs of the inspection will be covered by the Seller; otherwise these costs
will be covered by the Purchaser.

 
VII.           REPORTING
 
 
1.
Information concerning the quantity and quality parameters of the sold Gas is
included in statements covering:

 
 
(a)
each full day (Daily Report),

 
 
(b)
each Contract Month (Monthly Statements); and

 
 
(c)
each Contract Year (Yearly Statements).

 
5
 
 

--------------------------------------------------------------------------------

 
 
 
2.
A Daily Report prepared by the Purchaser shall contain the following information
obtained from readings of measuring instruments installed in the Winna Góra
Production Centre:

 
-  
gas pressure – measured once (1) on a Contract Day,

-  
gas stream in normal conditions – measured once (1) on a Contract Day,

-  
gas temperature – measured once (1) on a Contract Day,

-  
total quantity of gas for a gas day (in normal conditions) directed to the
pipeline connecting the Winna Góra Operation Centre with KGZ Radlin II,

 
 
3.
A Daily Report will be provided to the Seller by electronic means, forthwith
after the end of each Contract Day.

 
 
4.
Monthly Statements will be prepared by the Purchaser on the basis of Daily
Reports drawn up in accordance with the rules specified in this Appendix, within
five (5) Business Days after the end of the Contract Month in which the delivery
took place. Annual Statements will be prepared by the Purchaser on the basis of
Monthly Statements, within five (5) Business Days after the end of the Contract
Year in which the delivery took place.

 
 
5.
Monthly Statements will contain the following information:

 
-  
the status of the meter in m3 recorded in the converter, as at the end of the
current month and at the end of the previous month,

-  
the actual monthly quantity of gas in normal conditions, constituting the
difference between the statuses of the meter at the beginning and at the end of
the settlement month,

-  
the monthly quantity of gas in normal conditions, adopted for settlement
purposes, stated in full m3,

-  
corrections, if any, resulting from measurement errors,

-  
the number and date of analysis of gas,

-  
the average monthly heat of combustion of gas.

 
 
6.
Monthly Statements will be provided to the Seller by electronic means, within
five (5) Business Days after the end of a given Contract Month.

 
 
7.
Yearly Statements will specify the sum of monthly quantities of Gas adopted for
settlement purposes.

 
 
8.
If the Seller does not agree with the quantity or quality values supplied in a
Monthly Statement or Yearly Statement, it shall notify the Purchaser of such
fact within seven (7) calendar days of receiving it, specifying the details of
the questioned items. In such a case the Parties shall forthwith contact each
other and shall attempt to resolve the dispute within five (5) calendar days.

 
 
9.
If the Parties fail to reach agreement within the time limit specified in
section 8, the dispute concerning the quantity or quality of the delivered Gas
will be resolved in accordance with section VIII of the Appendix, and other
disputes will be resolved in accordance with § 9 of the Agreement.

 
6
 
 

--------------------------------------------------------------------------------

 
 
VIII.           FINAL PROVISIONS
 
 
1.
Any disputes concerning the quality or quantity of the delivered Gas or test
measurements will be resolved by a Commission to be appointed each time and to
be composed of equal numbers of the Seller’s and Purchaser’s representatives,
but no more than 2 representatives appointed by each of the Parties. The
Commission shall start working on the fourteenth (14) calendar day after serving
the notice on the election of the first member of the Commission.

 
 
2.
If measurements taken by the Commission referred to in section 1 show incorrect
values, exceeding permissible error values, the rules specified in the Company
Standards “GASEOUS FUEL MEASUREMENTS” (series 4000) will be applied for
settlement purposes. If measuring instruments are disassembled in order to carry
out the above tests, the costs of disassembly, inspection and re-installation,
as well as the costs of assembly of replacement measuring instruments will be
borne by the Party whose doubts have not been confirmed by the result of the
tests.

 
 
3.
If within one (1) month of the date of commencement of the works referred to in
section 1 the Commission fails to adopt a common standpoint, an analysis for
conciliation purposes will be carried out by Instytut Nafty i Gazu (Petroleum
and Gas Institute) in Krakow, at ul. Lubicz 25a, or another scientific
institution agreed by the Parties. The cost of such tests will be borne by the
Party whose objections have not been confirmed.

 
IX.           DIAGRAM OF THE METERING SYSTEM
 
7
